MR. JUSTICE HOLLOWAY:
I concur in the result. The meaning of some expressions found in our attachment statute (sees. 9256-9300, Rev. Codes) is not very plain, but, considered in its entirety as reflecting upon the question here involved the statute, in my opinion, employs the terms “release” and “discharge” to express independent and unrelated ideas, *249though the distinction has not been observed at all times, even by this court.
The word “release” refers exclusively to the levy, and  signifies to let go; to give up the property seized. The release of an attachment involves a ministerial duty only, and may be ordered by the party who caused the levy to be made. Attachment is a distinct proceeding ancillary to the action in which it is employed. (Duluth Brewing & Malting Co. v. Allen, 51 Mont. 89, 149 Bac. 494), and the release of the levy does not affect it. The attachment proceeding still remains intact, and an alias writ may be secured without an additional affidavit or undertaking. (Sec. 9275.,)
The term “discharge” refers exclusively to the writ itself, and the discharge of an attachment involves a determination that the writ should not have been issued. When the discharge is effected, the entire ancillary proceeding is at an end. The determination that the writ should not have issued is >a judicial function — one which the party securing the writ cannot perform himself, nor can he procure it to be performed by officers who act merely ministerially.
'Section 9282 makes reasonably plain the distinction between the terms.
Nothing which the plaintiff did in this action could deprive the court of its authority to pass upon the defendant’s motion to discharge, and, since it is manifest that the writ should not have issued, it was properly discharged. (Sec. 9284, Rev. Codes.)